Citation Nr: 0305709	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  94-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to an increased rating for neuropsychiatric 
disorder identified as conversion reaction, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic brain 
syndrome associated with trauma and manifested by headaches 
and dizzy spells, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946 and from September 1950 to December 1952, including 
combat service during the Korean Conflict.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied the veteran's claims seeking increased ratings for his 
service-connected residuals of an injury to the left hand, 
described as a shell fragment wound of the left hand, with 
postoperative carpal tunnel syndrome (left hand disability), 
rated as 40 percent disabling; for a neuropsychiatric 
disorder, identified as conversion reaction (neuropsychiatric 
disorder), rated as 30 percent disabling; and for chronic 
brain syndrome associated with trauma and manifested by 
headaches and dizzy spells (chronic brain syndrome), rated as 
10 percent disabling.  The veteran perfected a timely appeal 
of the determination to the Board.

When this matter was initially before the Board in May 2000, 
it was remanded in light of the veteran's request to testify 
at a Board hearing that was conducted at the local VA office; 
however, in March 2001, the veteran withdrew this request.  

When this matter was again before the Board in August 2001, 
his claim for an increased rating for his left hand 
disability was denied.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims (Court); however, in a January 2002 order, 
the Court dismissed his appeal.  As such, his left hand 
disability is no longer before the Board.

In the August 2001 decision, the Board also remanded the 
veteran's neuropsychiatric disorder and chronic brain 
syndrome claims for further development and adjudication.  
Because the RO has confirmed and continued its denial of 
these claims, the case has been returned to the Board for 
further appellate consideration.

As a final preliminary matter, in February 2000, the RO 
granted service connection for tinnitus on the basis that the 
veteran had had constant humming tinnitus since being knocked 
unconscious by an exploding demolition charge while serving 
in Korea.  The RO assigned a 10 percent rating for this 
condition, effective May 23, 1994, and thus no claim 
regarding this disability is before the Board.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, are more favorable to the 
veteran's claim.

3.  The evidence shows that the veteran's neuropsychiatric 
disorder is productive of considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships with people, and that the reliability, 
flexibility, and efficiency levels are so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.

4.  The preponderance of the evidence shows that the 
veteran's neuropsychiatric disorder is not productive of 
severe impairment in his ability to establish and maintain 
effective or favorable relationships or that the 
psychoneurotic symptoms are of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.

5.  The preponderance of the evidence shows that the 
veteran's neuropsychiatric disorder is not productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  

6.  The neurological impairment stemming from the veteran's 
chronic brain syndrome includes a seizure disorder that 
requires continuous medication for control; however, the 
preponderance of the evidence shows that the veteran has not 
averaged one major seizure every two years or two minor 
seizures every six months.

7.  The neurological impairment stemming from the veteran's 
chronic brain syndrome includes headaches that are equivalent 
to characteristic prostrating attacks occurring on average of 
at least once a month over the last several months; however, 
very frequent prostrating and prolonged attacks, which are 
productive of severe economic adaptability, have not been 
demonstrated.

8.  Neither the former criteria for evaluating dizziness, in 
effect when the veteran filed his claims for an increased 
rating for his chronic brain syndrome, nor the revised 
criteria, which became effective June 10, 1999, are more 
favorable to the veteran's claim.

9.  The neurological impairment stemming from the veteran's 
chronic brain syndrome includes dizziness; however, the 
preponderance of the evidence is against a finding that the 
disability is also productive of occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for conversion reaction have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic 
Code 9402, 9424 (1996, 2002).

2.  The criteria for a separate 10 percent evaluation for 
neurological impairment consisting of seizure disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.121, 4.122, 4.124a, 4.126, 
Diagnostic Codes 8910, 8911, 8914, 9304 (1996, 2002).

3.  The criteria for a separate 30 percent evaluation for 
neurological impairment consisting of headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, 4.126, 4.132, 
Diagnostic Codes 8045, 8100, 9304 (1996, 2002).

4.  The criteria for a separate 10 percent for neurological 
impairment consisting of disability manifested by dizziness 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.87, 4.87a, 4.126, 
4.132 Diagnostic Codes 6204, 9304 (1996, 1999, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for increased ratings for his 
neuropsychiatric disorder and chronic brain syndrome, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations in June 
1994, January 1996, November 1998 and October 2002 to 
determine the nature and extent of his neuropsychiatric 
disorder and chronic brain syndrome.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case (SSOCs) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, and essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  In 
an August 2002 letter and in the December 2002 SSOC, the RO 
notified the veteran of the evidence needed to substantiate 
his claims and offered to assist him in obtaining any 
relevant evidence.  These communications gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without a third remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any additional evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims, especially in light of the Board's favorable 
determinations.  Hence, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

Background

The veteran served in combat during the Korean Conflict and 
the service medical records shows that he had post-concussion 
headaches, dizziness and syncope.  He was discharged in 
December 1952 because of the injuries he sustained due to 
brain concussion as a result of that service.  In a March 
1953 rating action, the RO granted service connection for 
"encephalopathy, traumatic, brain concussion conversion 
reaction features" and assigned a 30 percent rating under 
Diagnostic Code 8001, effective January 1, 1953.  

During the initial post-service VA examination, which was 
conducted in March 1954, the veteran complained of having 
headaches, blackout spells and dizziness.  With respect to 
his headaches, the veteran reported that, upon mild exertion, 
he developed an increasing sensation of pressure on top of 
his head; he also stated that he experienced dizzy spells 
upon exertion and occasionally lost consciousness.  Following 
the examination, the examiner diagnosed him as having 
conversion reaction, moderate; and chronic brain syndrome, 
non-psychotic reaction, due to cerebral concussion, 
manifested by headaches and blackout spells.  

During the next pertinent post-service examination, which was 
conducted in February 1961, the veteran complained of 
suffering from headaches approximately twice per week 
"located on top of his head."  The veteran reported that 
they could persist for an entire day; he also indicated that 
he had dizzy spells approximately once per week.  With 
respect to his headaches, he stated, "I get terrible 
headaches.  I have constant pressure in my head."  Following 
the examination, the physician diagnosed him as having 
conversion reaction, moderate; and chronic brain syndrome 
associated with brain trauma, manifested by headaches and 
dizzy spells.

In an April 1972 rating decision, the RO kept the definition 
and evaluation of the veteran's neuropsychiatric disorder 
intact while changing the code under which it was evaluated 
to Diagnostic Code 8045.  Thereafter, in a January 1973 
rating decision, the RO assigned separate ratings for the 
veteran's neuropsychiatric disorder and his chronic brain 
syndrome, assigning a 30 percent rating for his "conversion 
reaction" under Diagnostic Code 9402, and a 10 percent 
evaluation for his chronic brain syndrome associated with 
trauma and manifested by headaches and dizzy spells under 
Diagnostic Code 9304; each evaluation was effective October 
8, 1971.  The characterization and evaluation of the 
veteran's neuropsychiatric disorder and chronic brain 
syndrome remained unchanged when the veteran filed these 
increased rating claims in July 1992.

In support of his claims for increased ratings for 
neuropsychiatric disorder and chronic brain syndrome, the 
veteran maintained that his dizzy spells, headaches and 
seizures had worsened.  In addition, he indicated that he was 
receiving regular treatment at the Wilkes-Barre, 
Pennsylvania, VA Medical Center for his neuropsychiatric 
disorder and his chronic brain syndrome.

In an effort to assist the veteran in the development of 
these claims, the RO associated records of his treatment at 
that facility, dated from April 1991 to November 1992.  With 
respect to his neuropsychiatric disorder, the records show 
that the veteran was seen on an outpatient basis at the 
mental health clinic for treatment of anxiety and depression.  
The entries also show that he was seen for complaints of 
"throbbing" headaches, and dizziness.  In addition, the 
records reflect that the veteran was taking Dilantin to treat 
his seizure disorder, which was attributed to his post-
concussion syndrome.

Based on its review of these VA outpatient treatment records, 
in an April 1993 rating decision, the RO denied entitlement 
to increased ratings for these disabilities.  

The veteran perfected an appeal, arguing that the conditions 
had worsened, which he asserted was reflected by the findings 
and conclusions in the outpatient treatment entries.  The RO 
thereafter associated records of his outpatient treatment, 
dated from late 1992 to September 1993.  These records show 
that the veteran continued to use anti-seizure medications 
and that he had dizzy spells and headaches.  They also 
reflect that he complained of having similar psychiatric 
symptoms.  Further, the entries indicate that he denied 
having homicidal or suicidal ideation.  In a December 1993 
rating decision, the RO confirmed and continued its denial of 
the veteran's increased rating claim.

In March 1994 written argument, the veteran's representative 
noted that he had not been afforded a VA examination since 
1981 and requested that he be formally evaluated to assess 
the nature and severity of his neuropsychiatric disorder and 
the manifestations of his chronic brain syndrome.  With 
regard to the latter service-connected disability, his 
representative emphasized that the veteran had fainting 
spells and had suffered from dizziness, vertigo and blackout 
symptomatology "throughout the years."  

In addition, the veteran requested the opportunity to testify 
at an RO hearing, which was held in May 1994.  During the 
hearing, the veteran reiterated that he was receiving regular 
VA group therapy treatment for his neuropsychiatric disorder.  
The veteran denied avoiding crowds or any particular 
individuals and reported that he was involved in his 
grandchildren's little league games.  Further, he stated that 
he attended church, but that he had no other social 
involvements.  With respect to the manifestations of his 
chronic brain syndrome, the veteran testified that he had 
blacked out two years earlier and used Dilantin and meclizine 
to treat his seizure disorder and dizziness; he reported that 
because of his dizziness, he was unable to drive.  In 
addition, the veteran complained of having headaches.

In June 1994, the veteran was afforded a formal VA 
neurological examination.  At the outset of the report, the 
neurologist noted that the veteran was taking meclizine for 
his dizziness and Dilantin for his blackouts.  The examiner 
observed that the veteran's most recent blackout occurred 
approximately two and one-half years earlier, and that he had 
suffered from blackouts and dizzy spells since his service in 
Korea.  Further, the physician indicated that the veteran 
suffered from frequent headaches that he treated with pain 
medications.  Following his examination, the neurologist 
diagnosed the veteran as having recurrent blackouts and a 
seizure disorder as a residual of an in-service head injury; 
and recurrent headaches.

Later that same month, the veteran was also afforded a formal 
VA psychiatric examination.  The physician noted that the 
veteran was retired and resided with his spouse.  In 
addition, he observed that the veteran was receiving regular 
treatment at the VA mental health clinic.  During the 
examination, the veteran reported that he had suffered from 
dizziness since the in-service injury as well as recurrent 
headaches.  In addition, he reiterated that he no longer 
drove a car because of his dizziness, and noted that that was 
the recommendation of a neurologist.

The mental status examination revealed that the veteran was 
appropriately dressed and well groomed, and that his affect 
was appropriate.  In addition, the examiner described his 
mood as "apprehensive" and indicated that the veteran 
denied having any audiovisual hallucination or delusional 
ideation.  Although the veteran complained of having impaired 
memory, the examination disclosed that his short-term memory 
was "average clinically."  He had no thought disorder and 
the psychiatrist indicated that the veteran was not deranged.  
The diagnoses were organic mental disorder secondary to head 
injury, manifested by headaches and recurrent dizzy spells; 
and conversion reaction, moderate to severe.  In addition, he 
noted that the veteran suffered from a seizure disorder.  
Subsequent to offering these diagnoses, the physician 
estimated that the veteran's Global Assessment of Functioning 
(GAF) score was 50 currently and that a GAF score of 60 
represented his highest score during the past year.

In January 1996, the veteran was afforded another VA 
neurological examination.  The physician indicated that the 
veteran's seizures were under good control through the use of 
Dilantin.  The examiner also noted that the veteran continued 
to complain of having dizziness and was advised that he 
should cease driving.  The examination revealed that the 
veteran had a complete loss of smell.  In addition, the 
neurologist opined that the veteran did not have positional 
vertigo.  The diagnosis was history of head injury during 
service and history of a seizure disorder that was apparently 
under good control, with episodes of dizziness.

That same month, he was also afforded a VA audio-ear disease 
examination.  The examiner noted the veteran's complaints of 
dizzy spells and lightheadedness, as well as his history of 
suffering a brain concussion during service.  The examiner 
noted that the veteran had had a seizure disorder since that 
time and was treating the condition with Dilantin.  In 
addition, he observed that for many years had been treated 
for dizziness and lightheadedness.  The diagnosis was status 
post brain concussion with symptoms of seizures and chronic 
lightheadedness.

In November 1998, the veteran was afforded another VA 
neurological examination.  At the outset of the report, the 
neurologist noted the veteran's pertinent in-service and 
post-service medical history.  The veteran reported that he 
experienced his most recent blackout spell approximately five 
to six years earlier, and that he continued to treat his 
seizure disorder with Dilantin.  The examiner indicated that 
the veteran was alert and oriented, and following his 
evaluation, commented that his condition was consistent with 
a diagnosis of generalized tonic/clonic seizures, which were 
under good control with Dilantin.

Later that same month, the veteran was also afforded another 
VA psychiatric examination.  At the outset of his report, the 
psychiatrist observed that the veteran was receiving regular 
VA outpatient treatment.  In addition, he noted that the 
veteran was diagnosed as having organic brain syndrome that 
was secondary to a brain concussion he suffered while serving 
in Korea.  The examiner also observed that he had a 
conversion reaction, as well as a seizure disorder that "was 
perhaps related to the brain concussion of a somewhat grand 
mal or partial complex seizure type."  The physician added 
that the seizures were under good control with Dilantin 
therapy and that he had not had one during the past ten to 
twelve years.  The psychiatrist further stated that a review 
of the veteran's medical records disclosed that he was taking 
meclizine for his dizzy spells.  Finally, he observed that 
was married to his spouse for 45 years, and was diagnosed as 
having a conversion disorder.  

During the evaluation, the complained of suffering from 
recurrent blackouts and dizzy spells, as well as headaches 
with nausea.  The veteran described the headaches as feeling 
like a band around his head.  In addition, he stated that he 
enjoyed the relationships he had with his spouse, children 
and grandchildren.  The veteran acknowledged, however, having 
periodic depression, low self-esteem and sleep disturbance.  

The examination revealed the veteran was well groomed and had 
good personal hygiene.  The psychiatrist described him as 
pleasant and cooperative and indicated that his affect was 
full, stable and appropriate.  In addition, the examiner 
stated that his mood was normal, but noted that he had 
periods of anxiety.  The veteran's remote memory was intact 
but his recent memory, as well as his concentration, was 
impaired.  The veteran exhibited no psychotic symptoms and 
was free from homicidal and suicidal ideation.  Further, his 
concentration and insight were fair.  In addition, the 
physician commented that the veteran was very concerned about 
his spontaneous dizzy spells and recurrent headaches, which 
he stated occurred once or twice each week and were 
accompanied by nausea.  The psychiatrist diagnosed him as 
having organic brain syndrome secondary to head trauma; and a 
conversion disorder.  In addition, he estimated that his GAF 
score was 55 currently and that a GAF score of 55 represented 
his highest score during the past year, which the examiner 
explained reflected moderate social and industrial 
impairment.

In the August 2001 remand, the Board noted that outstanding 
records of his treatment had not been associated with the 
claims folder and instructed the RO to obtain them.  The 
Board also concluded that new VA examinations were necessary 
prior to its consideration of these claims.

In compliance with the Board's instructions, the RO 
associated records of the veteran's VA outpatient care, dated 
from January 1995 to August 2002.  These records show that 
the veteran was seen on numerous occasions for treatment of 
his neuropsychiatric disorder, as well as for the 
manifestations of his chronic brain syndrome, i.e., his 
seizure disorder, headaches and dizzy spells.  With respect 
to his neuropsychiatric disorder, the entries reflect that 
the veteran continued to been seen for complaints of anxiety, 
stress and depression, that his gross memory and cognition 
were intact, and that he was coping "fairly well."  The 
outpatient records were silent for any GAF scores.  These 
records also show that the veteran was prescribed Dilantin 
and Phenytoin to treat his seizure disorder, which was also 
diagnosed as post-traumatic epilepsy; meclizine to treat his 
dizziness, which was diagnosed as positional vertigo; and 
Lodine and Salcilate for his headaches.

In further compliance with the Board's remand instruction, in 
October 2002 he was afforded another VA neurological 
examination.  At the outset of the report, the neurologist 
indicated that he had reviewed the veteran's claims folder 
and discussed the veteran's pertinent medical history and 
treatment regimen.  In doing so, the examiner observed that 
the veteran had been taking Dilantin for many years and had 
not had a seizure in the prior fifteen years, although he 
noted he had experienced a loss of consciousness at a drug 
store a few years earlier.  In addition, the neurologist 
noted that he veteran had had headaches and intermittent 
dizziness since the in-service injury.  

The examination revealed that the veteran was mentally alert, 
oriented to time, place and person, and cognitively intact.  
Following the examination, the physician commented that the 
veteran had been seizure-free for a long time and that the 
disorder was under good control.  The neurologist added that 
the symptoms of his post-concussion syndrome, i.e., his 
seizure disorder, headaches and dizziness, were mild to 
moderately disabling and were not severely disabling.

Later that same month, he was also afforded a VA psychiatric 
examination.  At the outset of his report, the physician 
noted that he had thoroughly reviewed the veteran's claims 
folder, including the records of his treatment at the Wilkes-
Barre VA Medical Center, and observed that the veteran and 
his spouse had been married for 50 years.  In this regard, 
the psychiatrist observed that the focus of the veteran's 
treatment was stress management and relaxation techniques to 
relieve anxiety.  In addition, he noted that the service 
medical records show that in November 1952 he was diagnosed 
as having a "post-concussion syndrome with headaches, dizzy 
spells and passing out symptoms."  The examiner also 
observed that the veteran was taking Dilantin, 100 mg, three 
times a day, for his seizures, and meclizine, 25 mg, three 
times a day, to treat his dizzy spells.

During the examination, the veteran complained of having 
headaches, dizzy spells and periodic blackouts.  The veteran 
stated that both his headaches and dizzy spells were chronic 
and recurrent, and were aggravated by anxiety.  In addition, 
he reported that he had approximately two headaches per week 
that were usually relieved by lying down in bed; he described 
them as "a pressure at the back of his head."  Further, he 
indicated that he was treating his dizzy spells with 
meclizine and that in September 2002 he fell to the ground 
while at a drug store, but was unclear whether he passed out; 
he was hospitalized overnight at Mercy Hospital and was 
discharged.

With respect to his neuropsychiatric disorder, the veteran 
stated that through group therapy at the Wilkes-Barre VA 
Medical Center and by listening to relaxation tapes and 
music, he was able to control his anxiety.  The veteran also 
stated that he slept well at night.  In addition, he reported 
that he had not had a seizure in twenty years, but has been 
on Dilantin therapy for many years; the examiner commented 
that it was unclear whether he had tonic-clonic as part of 
his seizures.

The examination revealed that he was oriented in three 
spheres, well groomed, and had good personal hygiene.  The 
psychiatrist described his mood as mildly nervous and stated 
that had a pleasant demeanor.  In addition, he characterized 
his affect as mood congruent.  Further, the examiner reported 
that the veteran's responses were relevant and coherent and 
were free from homicidal or suicidal ideation.  The 
examination also disclosed that his remote memory was grossly 
intact, although his short-term memory was impaired.  The 
diagnoses were cognitive disorder, not otherwise specified; 
and conversion disorder.  

With respect to the first diagnosis, the psychiatrist 
indicated that cognitive disorder, not otherwise specified, 
was the new terminology for post-concussion organic brain 
syndrome.  In addition, he stated that the veteran had short-
term memory loss, impaired concentration, headaches, dizzy 
spells and blackouts due to the condition, but that it was 
unclear whether he suffered from tonic-clonic convulsions.  
The psychiatrist added that his medical records show that he 
has intermittent blackouts, which he opined could be a 
manifestation of his seizure disorder.  Finally, the 
psychiatrist estimated that his GAF score was 55 currently 
and that a GAF score of 55 represented his highest score 
during the past year.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of this lengthy appeal, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, effective November 7, 1996.  61 Fed. Reg. 
52,695 (1996).  In addition, effective August 30, 2002, VA 
amended the rating schedule regarding the evaluation for 
dizziness, effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(1999).  

A review of the records shows that in considering the 
veteran's neuropsychiatric disorder claim, the RO has 
evaluated the disability under both the former and revised 
criteria, so there is no prejudice to the veteran by the 
Board doing so as well.  With respect to his dizziness, 
however, the Board acknowledges that the RO has not, to date, 
considered whether a separate evaluation is warranted for 
this disability.  The Board concludes, however, in light of 
the age of this appeal and the Board's determination that a 
separate compensable evaluation is warranted for this 
condition, the veteran has not been prejudiced by the Board 
consideration of the former and revised criteria.  See 
Bernard v. Brown, 4 Vet. App. at 394.

The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal.  See VAOPGCPREC 3-
2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

In addition, where, as here, a veteran has been diagnosed as 
having a specific condition and the diagnosed condition is 
not listed in the Ratings Schedule, the diagnosed condition 
will be evaluated by analogy to closely-related diseases or 
injuries in which not only the functions affected, but the 
anatomical localizations and symptomatology, are closely 
analogous.  38 C.F.R. § 4.20

Further, because the residuals of his chronic brain syndrome 
are manifested by distinct, nonoverlapping pathology, i.e., 
his seizures disorder, headaches and dizziness, the Board 
will evaluate each of these discrete manifestations while 
rating the residuals of the service-connected disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate problems arising from the 
same injury if they do not constitute the same disability or 
same manifestation under 38 C.F.R. § 4.14). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Neuropsychiatric disorder

As discussed above, the veteran's neuropsychiatric disorder 
(conversion reaction), has been rated as 30 percent disabling 
under former Diagnostic Code 9402, which was repealed when 
the revised criteria for rating psychiatric disabilities 
became effective.  Former Diagnostic Code 9402 provided that 
a 30 percent evaluation was warranted when the disability was 
productive of definite impairment of social and industrial 
adaptability.  The term "definite" has been defined as 
"distinct, unambiguous, and moderately large in degree," 
representing a degree of social and industrial inadaptability 
that was "more than moderate but less than rather large." 
VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  A 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate had to be so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Further, the Court held that these 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, regardless of 
whether the veteran had other compensable service-connected 
disabilities, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.  
Johnson v. Brown, 7 Vet. App. at 97; see also Norris v. West, 
12 Vet. App. 413, 418-19 (1999).

In place of repealed former Diagnostic Code 9402, 
"conversion disorder, psychogenic pain disorder," the 
revised regulations include a new code that most closely 
relates to the veteran's psychiatric impairment, Diagnostic 
Code 9424, which evaluates "conversion disorder."  The 
Board finds that the criteria set forth in this code are the 
most appropriate to evaluate the veteran's neuropsychiatric 
disorder.

Under Diagnostic Code 9424, a 30 percent evaluation is 
warranted when the condition is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent evaluation requires that the disorder be manifested 
by occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Finally, a 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

Following a careful review of the evidence, the Board finds 
that the veteran's neuropsychiatric disorder more nearly 
approximates the criteria for a 50 percent rating under both 
the former and the revised criteria.  In reaching this 
determination, the Board observes that the VA outpatient 
treatment records, as well as the veteran's statements and 
May 1994 hearing testimony, show that he suffers from 
anxiety, stress and depression due to his neuropsychiatric 
disorder.  Further, the Board notes that June 1994 VA 
psychiatric examination reflects that the examiner assigned a 
GAF score of 50, which according to both the Third Edition, 
Revised, (DSM-III-R) as well as the Fourth Edition (DSM-IV) 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, indicates that he 
suffers from serious psychiatric symptoms.  In addition, the 
psychiatrist who conducted the November 1998 VA psychiatric 
examination reported that the veteran had anxiety and that 
his memory and concentration was impaired; that examiner 
estimated that the veteran's GAF score was 55, which pursuant 
to DSM-III-R and DSM-IV, reflects moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  The Board concludes that this GAF score is more 
consistent with a finding of considerable social and 
industrial impairment under the former criteria.  Similarly, 
the physician who performed the October 2002 VA psychiatric 
examination likewise estimated that his GAF score was 55.  
The Board finds that lay evidence and formal assessments also 
more nearly approximate the criteria for a 50 percent 
evaluation under the revised criteria.

The Board concludes, however, that the preponderance of the 
evidence is against a finding that the veteran's 
neuropsychiatric disorder warrants an evaluation in excess of 
50 percent under either the former or the revised 
regulations.  In reaching this latter determination, the 
Board points out that during the May 1994 hearing, the 
veteran testified that he attended both his grandchildren's 
little league games as well as church.  Further, the VA 
outpatient treatment records during this extended appellate 
period show that he has consistently denied having homicidal 
or suicidal ideation.  In addition, the medical evidence has 
consistently shown that the veteran had good personal 
appearance and hygiene.  The Board also reiterates that the 
GAF scores assigned following the three formal VA psychiatric 
examinations more nearly approximate the criteria for a 50 
percent evaluation for the veteran's neuropsychiatric 
disorder because they reflect that he has considerable rather 
than severe psychiatric impairment.  In light of the above, 
the preponderance of the evidence is against entitlement to a 
70 percent rating for neuropsychiatric disorder.

B.  Chronic brain syndrome

Under the former criteria contained in the Rating Schedule, 
brain disease due to trauma with purely subjective 
complaints, such as headache, dizziness, and insomnia were 
rated as no more than 10 percent disabling under Diagnostic 
Code 9304.  38 C.F.R. § 4.124a, Code 8045.  Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 were not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  However, a note under the former Diagnostic 
Code 9304 provided that when neurological or other 
manifestations were of a common etiology as the mental 
disorder, they were separately rated as distinct entities 
under the appropriate neurological or other system.  
Similarly, the revised regulations provide that neurological 
deficits or other impairments stemming from the same etiology 
as a head injury shall be rated separately and combined with 
the evaluation of the cognitive disorder.  38 C.F.R. § 4.126.

Although the Board acknowledges that, to date, these distinct 
manifestations have not been evaluated independently, the 
Board notes that the medical evidence, dated since the 
veteran's separation from service, has consistently shown 
that the veteran's seizure disorder is due to his in-service 
brain trauma.  In addition, the Board observes that the grant 
of service connection for chronic brain syndrome has 
specifically contemplated headaches and dizzy spells.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In this 
case, the Board finds that the veteran's seizures are best 
evaluated under the general rating for seizure disorders set 
forth in 38 C.F.R. § 4.124a, that his headaches are best 
evaluated by analogy to migraines under Diagnostic Code 8100, 
and that his dizzy spells are best evaluated by analogy to 
peripheral vestibular disorders under Diagnostic Code 6204.

(1).  Seizure disorder

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A confirmed diagnosis of 
epilepsy with history of seizures warrants a 10 percent 
evaluation.  A 10 percent evaluation is also the minimum 
evaluation when continuous medication is shown necessary for 
the control of epilepsy.  This minimum evaluation will not be 
combined with any other rating for epilepsy.  A 20 percent 
evaluation is warranted when there has been at least one 
major seizure in the last two years or there have been at 
least two minor seizures in the last six months.  A 40 
percent evaluation requires at least one major seizure in the 
last six months or two major seizures in the last year; or an 
average of at least five to eight minor seizures weekly.  A 
60 percent evaluation requires an average of at least one 
major seizure in four months over the last year; or nine to 
ten minor seizures per week.  An 80 percent evaluation 
requires an average of at least one major seizure in three 
months over the last year; or more that 10 minor seizures 
weekly.  A 100 percent evaluation requires an average of at 
least one major seizure per month over the last year.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

Following a careful review of the record, the Board finds 
that the veteran's seizure disorder warrants a separate 10 
percent rating.  In reaching this determination, the Board 
reiterates that the medical evidence has consistently 
indicated that the veteran has had a seizure disorder since 
his in-service brain injury.  A careful review of the VA 
outpatient treatment records, and especially the numerous 
examination reports, however, uniformly show that the veteran 
has been treating this disability with anti-seizure 
medications, most notably Dilantin, and that the disability 
has been "under good control" and that he has been seizure-
free for many years, including during this lengthy appellate 
period; indeed, the veteran does not contend otherwise.  
Thus, in light of the veteran's well-documented use of these 
medications, a 10 percent rating is warranted.  However, 
because the preponderance of the evidence shows that he does 
not average at least one major seizure in the every two years 
or two minor seizures every six months, a rating in excess of 
10 percent is not warranted.

(2).  Headaches

The record shows that the veteran has suffered from a chronic 
headache disorder since his in-service brain injury, and that 
service connection has been established for this condition.  
The Board finds that the veteran's headaches are best 
evaluated by analogy to migraines under Diagnostic Code 8100, 
and following a careful review of the medical and lay 
evidence, the Board finds that entitlement to a separate 30 
percent evaluation for this disability has been shown.

Under this code, a 50 percent evaluation requires that the 
disability be manifested by very frequent and prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability.  A 30 percent rating under this code is 
warranted when the disability is manifested by headaches, 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating requires that the condition be productive of 
headaches with characteristic prostrating attacks averaging 
one in two months over last several months.  Finally, a 
noncompensable rating is assigned for headaches with less 
frequent attacks.

Following a careful review of the evidence, the Board finds 
that this disability most closely approximates the criteria 
for a 30 percent evaluation under Diagnostic Code 8100.  In 
reaching this determination, the Board observes that the VA 
outpatient treatment records dated during the early 1990s 
reflect that the veteran complained of having throbbing 
headaches and that he was seen on various occasions for 
treatment of this disability.  In addition, during the May 
1994 RO hearing, the veteran testified that he suffered from 
this chronic condition.  Further, the June 1994 VA 
neurological and psychiatric examination reports indicate 
that he had a recurrent headache disorder.  In addition, the 
November 1998 VA psychiatric examination report states that 
the veteran continued to suffer from headaches, which were 
accompanied by nausea.  Further, the VA outpatient treatment 
records, dated from the mid-1990s to 2002, reflect that he 
was treating the condition with various medications to treat 
the pain.  Finally, during the October 2002 VA neurological 
and psychiatric examinations, the veteran indicated that he 
had approximately two headaches per week and that he had to 
lie down to relieve the pain.  As such, the Board finds that 
the disability most nearly approximates the criteria for a 
separate 30 percent evaluation under Diagnostic Code 8100 for 
a chronic and recurrent headache disorder equivalent in 
severity to characteristic prostrating attacks occurring on 
an average occurring at least once per month.

The Board finds, however, that the preponderance of the 
evidence is against a finding that this disability is 
manifested by very frequent and prostrating and prolonged 
attacks that are productive of severe economic 
inadaptability.  In reaching this latter determination, the 
Board observes that although chronic and recurrent, the 
evidence does not show, and the veteran does not contend, 
that this condition is productive of very frequent and 
prostrating and prolonged headaches that are productive of 
severe economic inadaptability.  As such, a schedular 
evaluation in excess of 30 percent is not warranted.


(3).  Dizziness

The record shows that the veteran has suffered from chronic 
dizziness since his in-service brain injury, and that service 
connection has been established for this condition.  The 
Board concludes that the veteran's dizziness is best 
evaluated by analogy to the criteria set forth in Diagnostic 
Code 6204, and that following a careful review of the medical 
and lay evidence, the Board finds that entitlement to a 
separate 10 percent evaluation for this disability has been 
shown.

As a preliminary matter, as noted in the introduction, the RO 
has established service connection for tinnitus and the 
veteran is receiving a separate 10 percent rating for this 
disability.  As such, this symptom cannot be considered in 
rating the veteran's dizziness.  See 38 C.F.R. § 4.14.

As noted above, the criteria set forth in Diagnostic Code 
6204 were changed, effective June 10, 1999.  Under the former 
criteria, a 10 percent evaluation was warranted for moderate 
disability, which consisted of tinnitus and occasional 
dizziness; a 30 percent evaluation required tinnitus, 
dizziness and occasional staggering.  Under the revised 
criteria, a 10 percent rating is warranted for occasional 
dizziness, and a 30 percent evaluation requires dizziness and 
occasional staggering.

The VA outpatient treatment records show that the veteran 
continued to suffer from dizzy spells, and in May 1994, the 
veteran testified that a neurologist recommended that he 
cease operating a motor vehicle accident due to this 
condition.  In addition, at the June 1996 VA psychiatric 
examination, the veteran reiterated that he no longer drove a 
car due to his dizziness, and the examiner who performed the 
January 1996 VA neurological examination diagnosed him as 
having episodes of dizziness.  Further, the physician who 
conducted the VA audio-ear disease examination indicated that 
the veteran suffered from chronic lightheadedness, and during 
the October 2002 VA neurological and psychiatric 
examinations, the veteran reported having this condition, and 
he was diagnosed as suffering from intermittent dizziness 
since the in-service injury.  Moreover, numerous VA examiners 
have noted that for many years the veteran has been 
prescribed meclizine to treat his dizziness.  

In light of the foregoing, the Board concludes that the 
evidence supports entitlement to a separate 10 percent 
evaluation for this disability.  The Board further 
determines, however, that because the preponderance of the 
evidence is against a finding that the veteran suffers from 
staggering as well, a rating in excess of 10 percent is not 
warranted.

C.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either the veteran's 
neuropsychiatric disorder or the distinct manifestations of 
his chronic brain syndrome, i.e., his seizure disorder, 
headaches and dizziness, result in so exceptional or so 
unusual a disability picture as to warrant the assignment of 
higher evaluations on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that either of the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluations).  
Further, neither disability has been shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand either of these claims to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A 50 percent rating for neuropsychiatric disorder identified 
as conversion reaction is granted, subject to the law and 
regulations governing payment of monetary benefits.

A separate 10 percent rating for seizure disorder is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A separate 30 percent rating for the headaches is granted, 
subject to the law and regulations governing the payment of 
VA monetary benefits.

A separate 10 percent rating for disability manifested by 
dizziness is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

